
	

114 HR 5364 IH: All Kids Matter Act
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5364
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2016
			Mr. Langevin (for himself, Mr. Marino, Ms. Bass, Mr. Hastings, Ms. Eddie Bernice Johnson of Texas, Mr. Cartwright, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide States with flexibility to use Federal IV–E funding for State child welfare programs to
			 improve safety, permanency, and well-being outcomes for all children who
			 need child welfare services.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the All Kids Matter Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—Flexibility To Provide Services Tailored to a Child's and Family's Needs 
					Sec. 101. Prevention, intervention, and support services before, during, and after placement in
			 foster care.
					Sec. 102. State option for simplified reimbursement of IV–E administrative costs.
					TITLE II—Flexibility To Serve All Children in Need
					Sec. 201. Elimination of income barrier to serving all children in need of foster care maintenance
			 payments.
					Sec. 202. Elimination of barriers to permanency for older youth in foster care.
					TITLE III—Miscellaneous
					Sec. 301. Application to States with waivers and territories.
					Sec. 302. Dissemination of best practices.
					Sec. 303. Effective date.
 2.FindingsCongress makes the following findings: (1)Our Nation values the potential of all of our children to thrive and ultimately contribute to the success of the country.
 (2)Scientific research makes it clear that children do best when they are part of healthy families. (3)The results of States operating child welfare programs under waivers of requirements of title IV–E of the Social Security Act provide further evidence that vulnerable children and families can often safely be kept together and out of foster care when they are provided with appropriate early intervention services, preventive services, and support services.
 (4)A modern child welfare system would not only allow, but would encourage, States and Indian tribes to utilize evidence-based programs to keep families safely together, only using foster care for cases where children's safety and well-being are compromised.
 (5)The changes made by this Act will modernize the title IV–E foster care program to include the coverage of State-based support activities that focus on keeping a child safely in his or her home, and if foster care is necessary, moving a child to permanency as quickly as possible.
			IFlexibility To Provide Services Tailored to a Child's and Family's Needs
			101.Prevention, intervention, and support services before, during, and after placement in foster care
 (a)State plan requirementsSection 471 of such Act (42 U.S.C. 671) is amended— (1)in subsection (a)—
 (A)in paragraph (15)(B), by inserting , which shall include the State identifying and providing prevention, intervention, and support services (as defined in section 475(13)) as appropriate, after reasonable efforts;
 (B)in paragraph (34)(B), by striking and after the semicolon; (C)in paragraph (35)(B), by striking the period at the end and inserting a semicolon; and
 (D)by adding at the end the following:  (36)provides, not later than 2 years after the date of enactment of this paragraph, that all at-risk children (as defined in section 475(14)), children in foster care, and children who have left foster care to return home through reunification or reinstatement of parental rights or for kinship guardianship or adoption, shall be provided with a standard array of child welfare services consistent with subsection (e)(1); and
 (37)provides, not later than 2 years after the date of enactment of this paragraph, and not less than every 2 or 3 years thereafter (as required by the Secretary with respect to a State on the basis of the Secretary's determination of the State's success in keeping children safe and at home or on a path toward permanency), that the State shall submit, as part of the State plan required under subsection (a), and shall update and revise as necessary—
 (A)a description of the State activities and the delivery mechanisms for achieving— (i)increased permanency for all infants, children, and youth by reducing the time in foster placements when possible and promoting a successful transition to adulthood for older youth;
 (ii)increased positive outcomes for infants, children, youth, and families in their homes and communities, including tribal communities, and improving the safety and well-being of infants, children, and youth; and
 (iii)the prevention of child abuse and neglect and the re-entry of infants, children, and youth into foster care;
 (B)a description of the performance benchmarks for assessing the State's progress in achieving the goals described in subparagraph (A);
 (C)a description of the standard array of child welfare services for at-risk children, children in foster care, and children who have left foster care to return home through reunification or reinstatement of parental rights or for kinship guardianship or adoption, in accordance with subsection (e)(1); and
 (D)a description of the State's plan for ensuring that congregate care is used appropriately and reduces the placement of children and youth in such care.; and
 (2)by adding at the end the following:  (e)Standard array of child welfare services (1)In generalFor purposes of subsection (a)(36), with respect to a State, the standard array of child welfare services required under this subsection for at-risk children, children in foster care, and children who have left foster care to return home through reunification or reinstatement of parental rights or for kinship guardianship or adoption, shall be established by the Secretary in consultation with the director of the State child welfare agency for the State. At a minimum, a standard array of child welfare services established by a State shall—
 (A)include prevention, intervention, and support services (as defined in section 475(13)); and (B)be made available until a child attains 18 years of age or such greater age as the State may elect under section 475(8)(B)(iii) to both the child and the child's family, guardian, or caretaker.
 (2)Types of servicesThe standard array of child welfare services established with respect to a State may include any or all of the following:
 (A)Family engagement. (B)Trauma-informed child assessment.
 (C)Trauma-focused behavioral health treatment. (D)Permanency Round Tables.
 (E)Kinship Supports. (3)Interaction with part B servicesIf a State determines that a child is an at-risk child, a child in foster care, or a child who has left foster care to return home through reunification or reinstatement of parental rights or for kinship guardianship or adoption, the child shall be eligible for services provided under the State plans approved under part B in addition to the standard array of child welfare services required under paragraph (1).
 (4)Payment requirementsPayments to States under section 474(a)(6) for expenditures attributable to the provision of prevention, intervention, and support services shall only be made if—
 (A)the State provides or conducts regular State-specific assessments of the outcomes for children and families in relation to the provision of such services; and
 (B)the State provides an assurance that such payments shall be used to supplement, and not supplant, the level of State funds expended to provide any service under part B or this part for fiscal year 2015..
 (b)DefinitionsSection 475 of such Act (42 U.S.C. 675) is amended by adding at the end the following:  (13) (A)Subject to subparagraphs (B) and (C), the term prevention, intervention, and support services has the meaning given such term as the Secretary, by regulation, shall establish, and shall include the following:
 (i)Initial family assessments for a child identified as an at-risk child (as defined in paragraph (14)) in accordance with standards established by the Secretary that require a case worker to identify what the child needs to stay safely in his or her home or, if the child cannot stay safely in their home, that specifies that the child needs a safe placement outside the home as soon as possible.
 (ii)Follow-up assessments after a child has been identified as an at-risk child, placed in foster care, or has left foster care to return home through reunification or reinstatement of parental rights or for kinship guardianship or adoption, in accordance with standards established by the Secretary.
 (iii)In-home services for at-risk children, children in foster care, and children who have left foster care to return home through reunification or reinstatement of parental rights or for kinship guardianship or adoption, and for the families, guardians, or caretakers of such children.
 (iv)Case management services for at-risk children, children in foster care, and children who have left foster care to return home through reunification or reinstatement of parental rights or for kinship guardianship or adoption, and for the families, guardians, or caretakers of such children.
 (v)Post-permanency supports for at-risk children and children who have left foster care to return home through reunification or reinstatement of parental rights or for kinship guardianship or adoption, and for the families, guardians, or caretakers of such children.
 (B)The regulation required under subparagraph (A) shall provide that such term means any services provided to a child, parent, legal or relative guardian, family, or caregiver that are intended to meet the needs of the child, parent, legal or relative guardian, family, or caregiver—
 (i)prior to the placement of a child in foster care, enable the child to safely remain with the child's family;
 (ii)after the placement of a child in foster care, enable the child to be safely reunited with the child's family; and
 (iii)after a child in foster care is reunited with the child's family, adopted, or permanently placed with a guardian, ensure the stability, health, and safety of the child.
 (C)The regulations required under subparagraph (A) shall provide that such term shall only include services that are evidence-based or evidence-informed and address specific outcomes related to safety, permanency, or well-being for at-risk children, children in foster care, and children who have left foster care to return home through reunification or reinstatement of parental rights or for kinship guardianship or adoption.
							(14)
 (A)The term at-risk child means a child at risk of entering or re-entering the child welfare system based on criteria established by the Secretary in consultation with the States.
 (B)Such term shall include a child who is determined to be at risk of entering or re-entering the child welfare system on the basis of an appeal by a State under such procedures as the Secretary shall establish..
 (c)Payment for services and performance achievement under title IV–ESection 474(a) of the Social Security Act (42 U.S.C. 674(a)) is amended— (1)in paragraph (5), by striking the period at the end and inserting ; plus; and
 (2)by adding at the end the following:  (6)subject to section 471(e)(4), for each quarter beginning after September 30, 2017, an amount equal to the Federal medical assistance percentage (which shall be as defined in subsection (b) of section 1905 without regard to any increase applicable under another subsection of that section, in the case of a State other than the District of Columbia, or 70 percent, in the case of the District of Columbia) of the total amount expended during such quarter as found necessary by the Secretary for the provision of prevention, intervention, and support services (as defined in section 475(13)) for at-risk children (as defined in section 475(14)), children in foster care, and children who have left foster care to return home through reunification or reinstatement of parental rights or for kinship guardianship or adoption, and for the families, guardians, or caretakers of such children (or, with respect to such payments made during such quarter under a cooperative agreement or contract entered into by the State and an Indian tribe, tribal organization, or tribal consortium for the administration or payment of funds under this part, an amount equal to the Federal medical assistance percentage that would apply under section 479B(d) (in this paragraph referred to as the tribal FMAP) if such Indian tribe, tribal organization, or tribal consortium made such payments under a program operated under that section, unless the tribal FMAP is less than the Federal medical assistance percentage that applies to the State); plus
 (7)for each quarter beginning after September 30, 2018, if the State is eligible for a performance achievement payment for a fiscal year under section 471(f), an amount equal to 1/4 of the performance achievement payment determined for the State for the fiscal year under section 471(f)..
 (d)Performance assessment; evaluations and reportsSection 471 of such Act (42 U.S.C. 671) (as amended by subsection (c)) is amended by adding at the end the following:
					
 (f)Performance achievementThe Secretary shall establish criteria for assessing State performance with respect to achieving the goals described in subsection (a)(37)(A) and furthering the purposes of this part and for awarding performance achievement payments to States under section 474(a)(7).
						(g)Evaluations and reports
							(1)Evaluations
 (A)In generalThe Secretary, directly or through grants, contracts, or interagency agreements, shall conduct research and evaluations with respect to the payments made under paragraphs (6) and (7) of section 474(a) for purposes of assessing the extent to which the provision of payments under such paragraphs are related to State progress towards achieving the goals described in subsection (a)(37)(A) and the purposes of this part.
 (B)State cooperationIn order to be entitled to a payment under paragraphs (6) or (7) of section 474(a), a State shall agree to cooperate with the conduct of any such research or evaluations.
								(2)Reports
 (A)State reportsEach State that receives a payment under paragraph (6) or (7) of section 474(a) shall submit such reports to the Secretary as the Secretary may require with respect to State expenditures for which payments are made under that section.
 (B)Reports to congressThe Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate periodic reports based on the State reports submitted under subparagraph (A) and the research and evaluations conducted under paragraph (1), together with such recommendations for administrative or legislative changes as the Secretary determines appropriate.
 (C)Public availabilityThe Secretary shall make the State reports and the reports to Congress submitted under this paragraph publicly available..
				(e)Conforming amendments
 (1)PurposeThe first sentence of section 470 of such Act (42 U.S.C. 670) is amended by striking foster care and all that follows through needs and inserting prevention, intervention, and support services, foster care, transitional independent living programs for children, support for children who have left foster care to return home through reunification or reinstatement of parental rights, kinship guardianship assistance, adoption assistance for children with special needs, and performance achievement payments.
 (2)State planSection 471(a)(1) of such Act (42 U.S.C. 671(a)(1)) is amended by striking and and all that follows through the semicolon and inserting , adoption assistance in accordance with section 473, and prevention, intervention, and support services for at-risk children, children in foster care, and children who have left foster care to return home through reunification or reinstatement of parental rights or for kinship guardianship or adoption in accordance with subsection (e);.
 (3)TrainingSection 474(a)(3)(B) of such Act (42 U.S.C. 674(a)(3)(B)) is amended by inserting and in ways that include training on how to provide such support and assistance, as well as training on prevention, intervention, and support services and how to provide such services, after living with relative guardians,.
 102.State option for simplified reimbursement of IV–E administrative costsSection 474 of such Act (42 U.S.C. 674) is amended— (1)in subsection (a)(3), in the matter preceding subparagraph (A), by inserting subsection (h) and before section 472(i); and
 (2)by adding at the end the following:  (h)State option To elect allotment for specified administrative costs (1)Process for determination of administrative costs allotmentFor fiscal years beginning after September 30, 2017, a State may elect to be paid an administrative costs allotment for a fiscal year under this subsection in lieu of receiving payments under subsection (a)(3) for each quarter of the fiscal year for the costs that are specified to be paid out of the allotment. The Secretary shall determine the alternative administrative costs allotment for a State for a fiscal year by—
 (A)consulting with the State; (B)identifying the specific categories of administrative costs that will be paid out of the allotment;
 (C)taking into account the State's historical and projected expenditures for such categories of administrative costs; and
 (D)taking into account such other data or information as the Secretary and the State determine appropriate.
 (2)Simplified reportingThe Secretary shall establish a simplified, streamlined process for a State with an administrative costs allotment for a fiscal year to report expenditures from the allotment with respect to the fiscal year that shall apply in lieu of any other reporting requirements under this part that would otherwise apply to such expenditures..
				IIFlexibility To Serve All Children in Need
			201.Elimination of income barrier to serving all children in need of foster care maintenance payments
 (a)Delinkage of AFDC eligibility criteriaSection 472(a) of the Social Security Act (42 U.S.C. 672(a)) is amended— (1)in paragraph (1), in the matter preceding subparagraph (A), by striking specified and all that follows through the period and inserting or caretaker into foster care if the removal and foster care placement met, and continue to meet, the requirements of paragraph (2).;
 (2)in paragraph (2)(A)(i), by inserting or caretaker after relative; and (3)by striking paragraphs (3) and (4).
 (b)Conforming amendmentSection 479B(c)(1)(C)(ii) of such Act (42 U.S.C. 679c(c)(1)(C)(ii)) is amended to read as follows:  (ii)Satisfaction of foster care eligibility requirementsFor purposes of determining whether the removal and foster care placement of a child whose placement and care are the responsibility of an Indian tribe, tribal organization, or tribal consortium with a plan approved under section 471 in accordance with this section satisfies the requirements of section 472(a), with respect to the first 12 months for which such plan is in effect, paragraph (1) of section 472(a) shall not be interpreted so as to prohibit the use of affidavits or nunc pro tunc orders as verification documents in support of the reasonable efforts and contrary to the welfare of the child judicial determinations required under that paragraph..
 (c)Budget neutral implementationNot later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services and the Director of the Office of Management and Budget jointly shall submit to Congress a plan that specifies such legislative and administrative actions as the Secretary of Health and Human Services and the Director of the Office of Management and Budget determine are necessary to ensure that the amendments made by subsections (a) and (b) are implemented in a manner that is budget neutral.
 (d)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the later of— (1)October 1, 2018; or
 (2)the date that is 180 days after the date the plan required under subsection (c) is submitted to Congress.
					202.Elimination of barriers to permanency for older youth in foster care
 (a)Expansion of State option To provide services to youth who have attained age 18Section 475(8)(B)(iv) of the Social Security Act (42 U.S.C. 675(8)(B)(iv)) is amended— (1)in subclause (IV), by striking or after the semicolon;
 (2)in subclause (V), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new subclause:
						
 (VI)pursuing legal permanency through family reunification, permanent placement with a relative, adoption, legal guardianship, other planned permanent living arrangement, or such other pathways to permanency as the State, in consultation with the Secretary, may specify..
					(b)Extending eligibility for Chafee program services and education and training vouchers to youth who
 return home after attaining age 16Section 477 of the Social Security Act (42 U.S.C. 677) is amended— (1)in subsection (a)(7), by inserting , or who return home through reunification or reinstatement of parental rights before the semicolon; and
 (2)in subsection (i)(2), by inserting , or who return home through reunification or reinstatement of parental rights, after foster care. (c)Development and dissemination of permanency-Supportive housing optionsNot later than September 30, 2017, the Secretary of Health and Human Services, the Secretary of Housing and Urban Development, and the Secretary of Education, jointly shall do the following:
 (1)Develop and disseminate to StatesDevelop and disseminate to States flexible supportive housing options, developed in consultation with States, foster youth, providers, and other important stakeholders, that provide opportunities for youth who age out of foster care to achieve legal and lifelong permanency while living independently, and which allow for developmentally appropriate housing situations, including dorm living, room leases, and roommate situations.
 (2)Recommendations to congressSubmit recommendations, developed in consultation with States, foster youth, providers, and other important stakeholders, to Congress for such legislative action as the Secretaries determine are necessary to increase the availability of flexible supportive housing options that would allow youth who age out of foster care to achieve legal and lifelong permanency.
					IIIMiscellaneous
			301.Application to States with waivers and territories
				(a)Application to States with waivers
 (1)General nonapplicationIf any waiver granted to a State, Indian tribe, tribal organization, or tribal consortium under section 1130 of this Act or otherwise which relates to the provision of assistance under a State plan under this part (as in effect on September 30, 2015) is in effect as of the date of enactment of this Act, the amendments made by this Act shall not apply with respect to the State, Indian tribe, tribal organization, or tribal consortium before the expiration of the waiver to the extent such amendments are inconsistent with the waiver.
					(2)Early termination
 (A)ReportIf a State, Indian tribe, tribal organization, or tribal consortium elects to terminate a waiver described in paragraph (1) before the expiration of the waiver, the State, Indian tribe, tribal organization, or tribal consortium shall submit a report to the Secretary summarizing the waiver and any available information concerning the result or effect of the waiver.
						(B)Hold harmless provision
 (i)In generalNotwithstanding any other provision of law, a State, Indian tribe, tribal organization, or tribal consortium that, not later than the date described in clause (ii) of this subparagraph, submits a written request to terminate a waiver described in paragraph (1) shall be held harmless for accrued cost neutrality liabilities incurred under the waiver.
 (ii)Date describedThe date described in this subparagraph is 90 days following the adjournment of the first regular session of the State legislature that begins after the date of the enactment of this Act (or in the case of an Indian tribe, tribal organization, or tribal consortium, 90 days following such date as the Secretary shall establish in consultation with the Indian tribe, tribal organization, or tribal consortium).
 (3)Secretarial encouragement of current waiversThe Secretary shall encourage any State, Indian tribe, tribal organization, or tribal consortium operating a waiver described in paragraph (1) to continue the waiver and to evaluate the result or effect of the waiver.
 (4)Continuation of individual waiversA State, Indian tribe, tribal organization, or tribal consortium may elect to continue one or more individual waivers described in paragraph (1).
 (b)Indian tribes operating IV–E programs considered statesNot later than 120 days after the date of enactment of this Act, the Secretary shall issue guidance regarding how an Indian tribe, tribal organization, or tribal consortium that has elected to operate a program under part E of title IV of the Social Security Act in accordance with section 479B of such Act (42 U.S.C. 679c) may revise the tribal plan submitted in accordance with such section to take into account, as appropriate, the amendments made by this Act.
 (c)Disregard from limitation on total payments to territoriesSection 1108(a)(2) of the Social Security Act (42 U.S.C. 1308(a)(2)) is amended by striking or 413(f) and inserting 413(f), 474(a)(6), 474(a)(7), or 474(h). 302.Dissemination of best practicesThe Secretary of Health and Human Services annually shall identify and disseminate to States best practices for achieving safety, permanency, and well-being outcomes for children in need of child welfare services.
			303.Effective date
 (a)In generalExcept as otherwise provided and subject to subsection (b), this Act and the amendments made by this Act take effect on October 1, 2015.
 (b)Delay permitted if State legislation requiredIn the case of a State plan under part E of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this Act, the State plan shall not be regarded as failing to comply with the requirements of such part solely on the basis of the failure of the plan to meet such additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.
				
